Ruffin, Chief Justice.
The principle on which the Court rejected the copy of the grant offered in evidence by the defendants, applies to papers between private persons. The rule is different as to patents or grants from the sovereign. They • are enrolled in the office from which they emanate, and are there records. Like all other records, they may be used as evidence by all persons, by obtaining copies, except -the patentee or those claiming under him, who would be entitled to the possession of the original. Such was the rule at the common law, inasmuch as the grant is of record. This principle is recognized by a- statute of 1748, (Rev. ch. 44, sec. 6,) which not only makes the “ record of every grant in the Secretary’s office evidence, but goes further and makes the abstracts entered in theoffice of Lord Granville, or (generally) exemplificaffi^^^^^mu'duly proved, evidence, as if the orignals
The judgment appeale -ire be reversed and a venire de novo awa:
Per Curiam. tot reversed.